Citation Nr: 1430598	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  12-33 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of squamous cell carcinoma, status post laser ablation, left posterior neck.

2.  Entitlement to an initial compensable rating for residuals of squamous cell carcinoma, status post laser ablation, right hand.

3.  Entitlement to an initial compensable rating for residuals of hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2011 rating decision, by the Nashville, Tennessee, Regional Office (RO), which granted service connection for residuals of squamous cell carcinoma, status post laser ablation, left posterior neck and assigned a 10 percent evaluation, effective September 29, 2006; that rating action also granted service connection for residuals of squamous cell carcinoma, status post laser ablation, right hand and service connection for hepatitis B, both evaluated as 0 percent evaluation, effective September 29, 2006.  The Veteran perfected a timely appeal to that decision.  

On June 10, 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).  

The issues of entitlement to higher ratings for residuals of squamous cell carcinoma, status post laser ablation, right hand and residuals of squamous cell carcinoma, status post laser ablation left posterior neck are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran's residuals of hepatitis B are asymptomatic with no incapacitating episodes or impairment to liver function.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals of hepatitis B have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7345 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The claim at issue arises from the initial rating the RO assigned after effectuating the Board's grant of service connection for this disability.  In this circumstance, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) and lower Veterans Court (CAVC) have held that, where the underlying claim for service connection has been granted and there is disagreement regarding a "downstream" issue, such as the initial rating, the claim as it arose in its initial context has been substantiated, indeed proven, so the purpose of § 5103(a) notice served, and there is no need to provide additional VCAA notice concerning the "downstream" rating issue.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a statement of the case (SOC) if the disagreement concerning the "downstream" issue is not resolved.  And since the RO provided the Veteran this required SOC in November 2012 citing the statutes and regulations governing the assignment of disability ratings (including, as here, an initial disability rating) and discussing the reasons and bases for not assigning a higher initial rating, he has received all required notice concerning his claim.  

There is no pleading or allegation that he has not received all required notice concerning his claim.  And as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing a VCAA notice error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, absent this pleading or showing, the Board finds that the duty to notify him concerning his claim has been satisfied.  

The Veteran was provided a VA examination for residuals of hepatitis B in February 2010.  The examiner obtained a thorough history, including reviewing the claims file, and provided detailed a physical examination.  The evidence provided in the examination is sufficient to address the relevant rating criteria.  The examination is adequate for determining the disability rating for the Veteran's service-connected hepatitis B.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  Factual background.

The Veteran's claim for service connection for hepatitis B was received in September 2006.  Submitted in support of the claim were treatment reports from comprehensive care center, dated from April 2001 to May 2005.  These records show that the Veteran received follow up evaluation for unrelated infectious disease.  These records indicate that the Veteran was diagnosed with hepatitis B in April 2001; at that time, it was noted that liver function tests were normal.  A progress note dated in June 2002 noted that the hepatitis B was inactive.  These records do not reflect any abnormal findings involving the abdomen or liver.  

Received in November 2006 were VA progress notes dated from June 2005 to October 2006.  These records report a past medical history of hepatitis B; however, nor pertinent findings were noted.  

Received in December 2009 were VA progress notes dated from October 2007 to November 2009.  During a clinical visit in December 2008, it was noted that his weight is stable.  

The Veteran was afforded a VA examination in February 2010.  At that time, the Veteran related that the hepatitis B was discovered in 2000 when he took a blood test for evaluation of hypertension; he was told that he had hepatitis B.  He stated that he has never received any treatment for hepatitis B.  The course of the condition was described as stable; he was not receiving any treatment for hepatitis B.  The Veteran denied any incapacitating episodes in the last 12 months.  The examiner indicated that there were no hepatic manifestation of the Veteran's liver disease, and there were no current symptoms.  A 20 percent weight loss was reported compared to the baseline.  No evidence of malnutrition was noted.  An abdominal examination was reported as normal.  There was no evidence of portal hypertension.  The examiner stated that there were no other signs of liver disease.  The diagnosis was hepatitis B.  The examiner stated that the hepatitis B did not have any effects on the Veteran's usual daily activities.  

At his personal hearing in June 2014, the Veteran reported feeling "blah;" he stated that he had no energy and prefers to just lie around.  The Veteran indicated that he also experiences nausea and vomiting; he noted that he takes medication that keeps him from vomiting.  The Veteran acknowledged that his doctor told him that his liver enzymes were normal; he stated, however, that he is taking a medication for another condition that inadvertently helps his hepatitis.  The Veteran related that he has to limit his activities because of his hepatitis.  


III.  Legal Analysis.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

Service connection for hepatitis B was granted by the RO in a July 2011 rating decision.  The noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 7345 from the date of claim in September 2006.  

Diagnostic Code 7345 provides ratings for chronic liver disease without cirrhosis, including Hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, and drug-induced hepatitis, but excludes bile duct disorders and hepatitis C. Chronic liver disease that is nonsymptomatic is rated noncompensably (0 percent) disabling.  

Chronic liver disease with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period, is rated 10 percent disabling.  

Chronic liver disease with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, is rated 20 percent disabling.  

Chronic liver disease with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period, is rated 40 percent disabling.  

Chronic liver disease with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly, is rated 60 percent disabling.  

Chronic liver disease with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), is rated 100 percent disabling.  38 C.F.R. § 4.114.  

Note (1) to Diagnostic Code 7345 provides that sequelae, such as cirrhosis or malignancy of the liver, is to be rated under an appropriate diagnostic code, but not to use the same signs and symptoms as the basis for rating under Diagnostic Code 7354 and under a diagnostic code for sequelae.  (See 38 C.F.R. § 4.14). Note (2) provides that, for purposes of rating conditions under Diagnostic Code 7345, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician. Note (3) provides that hepatitis B infection must be confirmed by serologic testing in order to rate it under Diagnostic Code 7345.  38 C.F.R. § 4.114.  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 .  

The Board finds that the Veteran's residuals of hepatitis B are nonsymptomatic and most nearly approximate the currently assigned noncompensable rating under Diagnostic Code 7345.  There is no medical evidence of any symptoms or sequelae associated with the Veteran's hepatitis and liver function tests performed throughout the claims period have been normal.  The February 2010 VA examiner concluded that the Veteran had no signs, symptoms, or residuals from hepatitis B, and the Veteran has not received treatment for the condition at any time during the claims period.  During the examination, the Veteran indicated that he had not experienced any incapacitating episodes during the past 12 months; the examiner indicated that there was no impairment to liver function.  Therefore, the claim for a compensable rating for residuals of hepatitis must be denied.  

While the Veteran testified at his personal hearing that he has experienced nausea, fatigue and vomiting, these were not medically found to be related to service-connected hepatitis.  It is important to note the Veteran also testified that his doctors have told him that his liver enzymes were normal.  The symptoms that could be attributable to hepatitis are shown to have other causes.  As the examination reports and clinical findings of record show no symptoms of hepatitis, the Board finds that a preponderance of the evidence is against the Veteran's appeal for a higher initial rating for hepatitis B, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

An initial compensable rating for residuals of hepatitis B is denied.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

After examining the record in the current appeal, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The evidence currently on record is insufficient for the purpose of ascertaining the severity of the Veteran's service-connected skin conditions.  

The Veteran maintains that his skin condition is more disabling than reflected by the ratings currently assigned.  During his June 2014 personal hearing, the Veteran indicated that he experiences itching, burning and tingling in the area of the skin of the right hand that was lased.  The Veteran also reported pain in the right hand as a result of the scar from the ablation.  

The Veteran was afforded a VA examination for evaluation of his skin conditions in February 2010, more than four years ago, in conjunction with his initial claim for service connection.  The evaluation, however, conducted at that time provided insufficient clinical information to properly evaluate the current degree of severity of the Veteran's now service-connected residuals of squamous cell carcinoma, status post laser ablation, right hand and left posterior neck.  The Board finds that the medical evidence currently of record does not include sufficient medical findings to resolve the claim for higher ratings for the claimed disabilities.  VA regulations provide that where "the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2013).  

Under the circumstances, VA is required to afford the Veteran an examination to assess the current severity of his service-connected skin conditions.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Therefore, a new and contemporaneous VA examination should be administered to determine the manifestations and level of severity associated with the Veteran's skin disorder.  See 38 C.F.R. § 3.159 (2013); see too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be asked to provide the names and addresses of any VA or non-VA care providers from which the Veteran received treatment for his skin conditions.  After obtaining the necessary authorizations, the AOJ should attempt to obtain copies of the treatment records.  If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran of its inability to obtain the evidence and request the Veteran to submit such evidence.  

2.  The Veteran should also be scheduled for a VA dermatology examination to determine the current severity of the skin disability of his left posterior neck and right hand.  The claims folder must be made available to the examiner for review prior to the examination.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  In addition, the examiner should: 

(a) describe in detail all symptoms reasonably attributable to service-connected skin condition and its current severity.  The examiner should describe the areas of the body affected by the skin condition, to include the percentage of the entire body affected by the service-connected condition and the percentage of exposed areas affected.  

(b) describe any therapy that the Veteran has undergone since 2010, if any, and what medications he currently uses.  It should be specifically noted whether the Veteran has required systemic therapy such as corticosteroids or other immunosuppressive drugs for control of the skin condition.  If the Veteran requires systemic therapy such as corticosteroids or other immunosuppressive drugs, the examiner should note the frequency and duration of such use.  

3.  Thereafter, the AOJ should review the claims folder and ensure that all of the requested development actions have been conducted.  If any development is incomplete, appropriate corrective action is to be taken.  Specific attention is directed to the examination reports.  If a requested examination does not include fully detailed descriptions of symptoms and necessary information, or adequate responses to the specific information requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013); see also Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should re-adjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If a benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC).  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand the Board intimates no opinion, either legal or factual, as to the ultimate determination warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


